DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support foot housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 26 specifies the first and second command modules operate in series. Claim 27 then specifies the command modules “operate in parallel” which removes a limitation “operate in series” from claim 26. Claim 28 also removes a limitation “operate in series” from claim 26 by stating “operates in series or in parallel”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20, 22, 24-26 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sloteman US 6422838.
Sloteman discloses:
16. (New) A pump group of a cooling system of a vehicle, the pump group extending along a main axis (rotation axis of impellers) and comprising: an axial flow stator (17, 18) that produces an electromagnetic action in a direction parallel to the main axis; a first command module and a second command module (left and right pumps), positioned at two opposite axial ends of the axial flow stator, each command module defining a respective impeller (15, 16) chamber in which cooling liquid flows, wherein each command module comprises: i) an impeller (15, 16); ii) an impeller shaft that extends along the main axis (see annotated Fig 1)and comprises an impeller end (axially outer ends near impellers 15 and 16), the impeller being integrally connected to said impeller end (as best understood, see Fig 1), and a control portion configured to receive a rotational control action (see annotated Fig 1); and iii) a rotor integrally connected to said control portion controllable in rotation by action of the axial flow stator; and a pump body 10 comprising a specially shaped stator chamber, in which the axial flow stator is housed (see chamber in housing 10 in which 17, 18 are housed), wherein the first and second command modules are mounted to the pump body on two opposite axial sides (see Fig 1), wherein each command module further comprises a module casing (24, 25), the impeller chamber being defined in said module casing (see Fig 1), a flat shell and a volute shell mutually engaged with each other (see annotated Fig 1 herein), and wherein the impeller shaft is supported aligned with the main axis by the flat shell through a support opening and the control portion protrudes from the flat shell (see annotated Fig 1 herein).  
17. (New) The pump group of claim 16, wherein the axial flow stator comprises first stator poles (at 17) configured to produce an electromagnetic action in a first axial direction for controlling the rotor of the first command module and second stator poles (at 18) configured to produce an electromagnetic action in a second axial direction for controlling the rotor of the second command module.  
18. (New) The pump group of claim 16, wherein the rotor comprises a discoidal element (see annotated Fig 1 herein) of planar annular shape in which angularly equidistant rotor poles 50 are housed.  
19. (New) The pump group of claim 16, wherein the rotor comprises a central element integrally connected to the control portion of the impeller shaft (see annotated Fig 1 herein).  
20. (New) The pump group of claim 16, wherein the impeller is of radial type and receives the cooling liquid in a direction parallel to the main axis to perform a thrust action thereon in a radial direction with respect to the main axis (see Fig 1).  
22. (New) The pump group of claim 16, further comprising an electronic control unit (26, 27) operatively connected to the axial flow stator to control actuation thereof.  
24. (New) The pump group of claim 16, wherein the impeller shafts and the rotors are partially housed in a stator cavity (see Fig 1).  
25. (New) The pump group of claim 16, wherein the first and second command modules are identical (see Fig 1).  
Sloteman discloses:
26. (New) A cooling system of a vehicle, the cooling system (This is a statement of intended use or manner of employing the claimed apparatus. The pump of Sloteman is structurally capable of the intended use and therefore meets the limitations of the apparatus claim. See MPEP 2114 II: A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim), comprising a pump group (left and right pumps) extending along a main axis (rotation axis of impellers) and comprising: an axial flow stator (17, 18) that produces an electromagnetic action in a direction parallel to the main axis; a first command module and a second command module (left and right pumps), positioned at two opposite axial ends of the axial flow stator (see Fig 1), each command module defining a respective impeller chamber (24, 25) in which cooling liquid flows, wherein each command module comprises: i) an impeller (15, 16); ii) an impeller shaft that extends along the main axis (see annotated Fig 1)and comprises an impeller end (axially outer ends near impellers 15 and 16), the impeller being integrally connected to said impeller end (as best understood, see Fig 1), and a control portion configured to receive a rotational control action (see annotated Fig 1); and iii) a rotor integrally connected to said control portion controllable in rotation by action of the axial flow stator; and a pump body 10 comprising a specially shaped stator chamber, in which the axial flow stator is housed (see chamber in housing 10 in which 17, 18 are housed), wherein the first and second command modules are mounted to the pump body on two opposite axial sides (see Fig 1), wherein each command module further comprises a module casing (24, 25), the impeller chamber being defined in said module casing (see Fig 1), a flat shell and a volute shell mutually engaged with each other (see annotated Fig 1 herein), and wherein the impeller shaft is supported aligned with the main axis by the flat shell through a support opening and the control portion protrudes from the flat shell (see annotated Fig 1 herein), wherein the first and second command modules operate in series, so that a predefined quantity of cooling liquid flows first in the first command module and then in the second command module (see the dotted line from 12 to 13 in Fig 1).


    PNG
    media_image1.png
    797
    809
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloteman US 6422838  in view of Sato US 3513942.
Regarding claim 21, Sloteman does not disclose the limitations of claim 21.
Sato discloses a bearing 14 and a dynamic gasket 15 to seal the bearing at the rear portion of the rotor facing the stator.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a bearing and seal as taught by Sato for each pump in the system Sloteman to gain the benefit ensuring the bearing is sealed from corrosion. 


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloteman US 6422838  in view of Schroeder US 20130189089.
Regarding claim 23, Sloteman does not disclose the limitations of claim 23.
Schroeder discloses wherein the pump body comprises a support foot 225 housing said electronic control unit 200.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to dispose the control unit in the base of the pump as taught by Schroeder in the system Sloteman to gain the benefit providing of a compact pump. 

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloteman US 6422838  in view of Hollander US 1644129.
Regarding claims 27-28, Sloteman does not disclose the limitations of claims 27-28.
Hollander discloses:
Claim 27: wherein the first 2 and second 17 command modules operate, fluidically connected to each other, in parallel (when 21 is closed, and 22-23 are open), so that a respective predefined quantity of cooling liquid flows in each command module.  
28. (New) The cooling system of claim 26, further comprising a plurality of valve groups (21-23) that manage flowing directions of the cooling liquid flowing in a plant, wherein the first and second command modules operate in series or in parallel according to positioning of said plurality of valve groups (see page 1 line 102 to page 2 line 14 where Hollander discloses series parallel connection of pump stages via valves 21-23).
 Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to add control valves to the pump stages of Sloteman to gain the benefit of allowing series/parallel arrangement of the pump stages. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/             Examiner, Art Unit 3746